         Case 3:18-cv-00748-CWR-LRA Document 50 Filed 08/19/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    HOWARD DABBS                                                                                PLAINTIFF

    V.                                                          CAUSE NO. 3:18-CV-748-CWR-LRA

    AMERIGAS PROPANE, INC.                                                                    DEFENDANT

                                                   ORDER

         Before the Court is Defendant Amerigas Propane, Inc.’s Motion for Summary Judgment.

The legal standard is familiar. See Clinton v. Mississippi Dep’t of Pub. Safety, No. 3:17-CV-93-

CWR-FKB, 2018 WL 1916861, at *4 (S.D. Miss. Apr. 23, 2018). For the following reasons, the

motion is granted.

         In March 2017, Amerigas hired Plaintiff Howard Dabbs to serve as the District Manager

for the company’s district office in Pearl, Mississippi. Dabbs was responsible for the oversight and

management of the district office, including overseeing the office’s cash handling process. On

February 14, 2018, Dabbs’s wife was diagnosed with gallbladder cancer, which required him to

take time off for his wife’s care. Amerigas fired Dabbs on April 4, 2018, claiming that he failed to

“maintain appropriate cash controls” and “follow Amerigas policies and procedures.” Dabbs

brought this suit on October 26, 2018. He claimed that Amerigas terminated his employment in

violation of the Americans with Disabilities Act (ADA) “because of his association/relationship

with a person, his wife, that had a disability.” 1

         “In a discriminatory-termination action under the ADA, the employee may either present

direct evidence that she was discriminated against because of her disability or alternatively proceed

under the burden-shifting analysis first articulated in McDonnell Douglas Corp. v. Green, 411 U.S.


1
 Dabbs also alleged that Amerigas violated the Family and Medical Leave Act, but he voluntarily dismissed that
claim on January 9, 2019. See Docket No. 7.
      Case 3:18-cv-00748-CWR-LRA Document 50 Filed 08/19/20 Page 2 of 2




792 (1973).” E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014). Dabbs lacks direct

evidence of discrimination, so he must proceed under the McDonnell Douglas burden-shifting

analysis. Under that analysis, “[Dabbs] must first establish a prima facie case of discrimination.”

Spencer v. FEI, Inc., 725 F. App’x 263, 267 (5th Cir. 2018) (citing E.E.O.C., 773 F.3d at 694). “If

he does, the burden shifts to [Amerigas] to articulate a ‘legitimate, nondiscriminatory reason’ for

terminating [him].” Id. “If [Amerigas] presents such a reason, [Dabbs] must then show by a

preponderance of the evidence that [Amerigas’s] reason is pretext for discrimination.” Id. (citing

Bocalbos v. Nat’l W. Life Ins. Co., 162 F.3d 379, 383 (5th Cir. 1998)). To satisfy this last step, “a

plaintiff must put forward evidence rebutting each of the nondiscriminatory reasons the employer

articulates.” Jackson v. Watkins, 619 F.3d 463, 467 (5th Cir. 2010) (quotations and citation

omitted).

       Here, Dabbs does not dispute that Amerigas offers evidence of two legitimate,

nondiscriminatory reasons for his termination. See Docket No. 42 at 7. Amerigas contends that

Dabbs was terminated for (1) not following cash protocols and (2) altering documents. While

Dabbs denies that he altered documents, he does not rebut Amerigas’s claim that he failed to follow

cash protocols. Rather, Dabbs concedes that during his employment he did not “always properly

audit[] the cash every day.” Id. at 8.

       Even assuming Dabbs has established a prima facie case of discrimination, he has failed to

rebut “one of [Amerigas’s] [two] proffered nondiscriminatory reasons for firing him.” Jackson,

619 F.3d at 468. Accordingly, Amerigas is entitled to judgement as a matter of law. Id.; see also

Fed. R. Civ. P. 56(a). A separate Final Judgment shall issue this day.

       SO ORDERED, this the 19th day of August, 2020.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE

                                                 2
